DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 6/21/21 is acknowledged. Unelected claims 7-10 are withdrawn from consideration.1 Elected claims 1-6 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al. (“A Chipless RFID System Based on Polarization Characteristics”, published in the 2017 7th IEEE International Symposium on Microwave, Antenna, Propagation, and EMC Technologies (MAPE),2 herein Chen).3	Regarding claim 1, Chen teaches a wireless tag reading apparatus that performs wireless communication with a wireless tag that stores information, the wireless tag reading apparatus comprising: 	an antenna capable of emitting a first linearly polarized wave having a first plane of polarization and a second linearly polarized wave having a second plane of polarization different in direction from the first plane of polarization (Section III – System Design, section under Fig. 5); 	a first power feeding port that feeds electric power into the antenna so as to emit the first linearly polarized wave from the antenna (Fig. 5: first feed line from tag and load); 	a second power feeding port that feeds electric power into the antenna so as to emit the second linearly polarized wave from the antenna (Fig. 5: second feed line from tag and load); and 	a controller that performs the following operations of 	setting a ratio of a time of power feeding from the first power feeding port into the antenna to a time of power feeding from the second power feeding port into the antenna to take a value according to a ratio of the number of wireless tags existing in the direction of the first linearly polarized wave to the number of wireless tags existing in the direction of the second linearly polarized wave (Section I-C: Polarization Recognition), 	switching between the power feeding into the antenna from the first power feeding port and the power feeding into the antenna from the second power feeding port in accordance with the set ratio of the power feeding times (Section I-C: Polarization Recognition), and 	receiving a response wave of the first linearly polarized wave or the second linearly polarized wave via the antenna to thereby read the information of the wireless tag included in the response wave (Section III – System Design, section under Fig. 5).	Regarding claim 2, Chen teaches  the value according to the ratio of the number of wireless tags is a ratio of the number of wireless tags read by the response wave of the first linearly polarized wave to the number of wireless tags read by the response wave of the second linearly polarized wave (Section I-C: Polarization Recognition).	Regarding claim 5, Chen teaches the controller sets, in accordance with the ratio of the number of wireless tags read by the response wave of the first linearly polarized wave to the number of wireless tags read by the response wave of the second linearly polarized wave, the number of times to repeat an inventory round when emitting the first linearly polarized wave and when emitting the second linearly polarized wave (Section I-C: Polarization Recognition).
Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04.
        2 See 892 form for complete citation. This references is attached to this Office Action.
        3 In addition to the cited portions, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.